Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
Regarding independent claim 1, the prior art does not teach or render obvious, in the context of the claims, the limitation wherein the first compensation parameter is a gray level difference value; and compensating the initial gray level of the sub-pixel based on the acquired first compensation parameter comprises calculating a sum of the acquired first compensation parameter and the initial gray level of the sub-pixel to obtain a target gray level of the sub-pixel.
Regarding independent claim 13, the prior art does not teach or render obvious, in the context of the claims, the limitation wherein the first compensation parameter is a gray level difference value; and the first execution circuit is configured to calculate a sum of the acquired first compensation parameter and the initial gray level of the sub-pixel to obtain a target gray level of the sub-pixel, so as to compensate the initial gray level of the sub-pixel based on the acquired first compensation parameter.
Regarding independent claim 18, the prior art does not teach or render obvious, in the context of the claims, wherein the first compensation parameter is a gray level difference value; and the first execution circuit is configured to calculate a sum of the acquired first compensation parameter and the initial gray level of the sub-pixel to obtain a target gray level of the sub-pixel, so as to compensate the initial gray level of the sub-pixel based on the acquired first compensation parameter.
An updated search was conducted, and no prior art was identified that would anticipate or render obvious the current claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Gene W Lee/Primary Examiner, Art Unit 2692